In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00230-CV

IN THE MATTER OF H.C.                       §   On Appeal from County Court at
                                                Law No. 1

                                            §   of Denton County (JV-2018-00258)

                                            §   March 14, 2019

                                            §   Per Curiam

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the amended order of

adjudication and disposition is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM